Smith, P. J. (dissenting):
I am unable to distinguish this case from the case of People v. Purdy, cited in the prevailing opinion. . That part of the statute which provides that a person shall not hold two village offices at the Same time states a cause of ineligibility to office within the reason-" ing of the Pwrdy case. If the relator had refused to resign as trustee the election would have proven abortive. A public statute should never be unnecessarily so construed as to lead to this possible result. If there be any distinction claimed in this case by *792reason of the special wording of the latter part of section 42, that distinction would seem to be entirely removed by the provision of section 53, which reads: “ The person eligible and receiving the highest number of votes for an office shall be elected thereto.” These two provisions of the statute must be read together, and if so read, the relator was ineligible to the office at the time he was elected, and the judgment should be reversed.
Judgment affirmed, with costs.